Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 29, 2014                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

  148160                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                       David F. Viviano,
            Plaintiff-Appellee,                                                                                      Justices


  v                                                                SC: 148160
                                                                   COA: 305794
                                                                   Genesee CC: 08-023564-FC
  JARVON CRAIG BROWN,
           Defendant-Appellant.

  ____________________________________/

         On order of the Court, the application for leave to appeal the October 8, 2013
  judgment of the Court of Appeals is considered and, it appearing to this Court that the
  case of People v Feronda Smith (Docket No. 148305) is pending on appeal before this
  Court and that the decision in that case may resolve an issue raised in the present
  application for leave to appeal, we ORDER that the application be held in ABEYANCE
  pending the decision in that case.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 29, 2014
           p0922
                                                                              Clerk